 Case: 7:20-cv-00006-DLB Doc #: 34 Filed: 09/09/21 Page: 1 of 2 - Page ID#: 347




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                   AT PIKEVILLE

CIVIL ACTION NO. 20-6-DLB

JOHN CECIL                                                                   PLAINTIFF


v.                                       JUDGMENT


KENTUCKY COMMUNITY &
TECHNICAL COLLEGE SYSTEM, et al.                                           DEFENDANTS


                       * *   * *   * *   * *       * *   * *   * *   * *

       Consistent with the Memorandum Opinion and Order entered today, and pursuant

to Rule 58 of the Federal Rules of Civil Procedure, IT IS ORDERED AND ADJUDGED

as follows:

       (1)    Plaintiff John Cecil’s Amended Complaint (Doc. # 11) is DISMISSED as

follows:

              (a)   Plaintiff’s claims against KCTCS are dismissed with prejudice;

              (b)   Plaintiff’s federal claims against Dr. Zylka and John Roes 1 through

              5 in both their official and individual capacities are dismissed with

              prejudice;

              (c)   Plaintiff’s state law causes of action, namely, breach of contract,

              breach of common law duty of fundamental fairness, negligence, and

              intentional infliction of emotional distress, are dismissed without

              prejudice;




                                               1
 Case: 7:20-cv-00006-DLB Doc #: 34 Filed: 09/09/21 Page: 2 of 2 - Page ID#: 348




       (2)        Judgment is entered in favor of the Defendants on all federal claims raised

in this action;

       (3)        The action is DISMISSED and STRICKEN from the Court’s active docket;

and

       (4)        This is a final and appealable order and no just cause for delay exists.

       This 9th day of September, 2021.




O:\DATA\ORDERS\PikeCivil\2020\20-06 Cecil Judgment.docx




                                                2
